Exhibit Consolidated Financial Statements (Expressed in Canadian dollars) Mountain Province Diamonds Inc. Years ended March 31, 2008, 2007 and 2006 REPORT OF MANAGEMENT The accompanying consolidated financial statements are the responsibility of management. These statements have been prepared in accordance with generally accepted accounting principles in Canada, and reflect management’s best estimates and judgments based on currently available information. Management has developed and maintains systems of internal accounting controls in order to ensure, on a reasonable and cost effective basis, the reliability of its financial information and the safeguarding of assets. The Board of Directors is responsible for ensuring that management fulfils its responsibilities through the Audit Committee of three independent directors which meets with management and the auditors during the year, to review reporting and control issues and to satisfy itself that each party has properly discharged its responsibilities. The Committee reviews the financial statements before they are presented to the Board of Directors for approval and considers the independence of the auditors. The consolidated financial statements have been audited by KPMG LLP, an independent firm of chartered accountants appointed by the shareholders at the Company’s last annual meeting. Their report outlines the scope of their examination and opinion on the consolidated financial statements. “Patrick Evans” Patrick C. Evans President and Chief Executive Officer “Jennifer Dawson” Jennifer M. Dawson Chief Financial Officer and Corporate Secretary June 23, 2008 AUDITORS' REPORT To the Shareholders of Mountain Province Diamonds Inc. We have audited the consolidated balance sheets of Mountain Province Diamonds Inc. as at March31, 2008 and 2007 and the consolidated statements of operations and deficit and cash flows for each of the years in the three-year period ended March 31, 2008 and the consolidated statements of comprehensive income and accumulated other comprehensive income for the year ended March31, 2008.
